 
 
I 
111th CONGRESS
2d Session
H. R. 5084 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2010 
Mr. Murphy of New York (for himself and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Secretary of Commerce to establish a loan program to assist in the locating of information technology and manufacturing jobs in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the America Recruits Act of 2010. 
2.Program of loans to attract jobs in information technology and manufacturing sectors 
(a)DefinitionsIn this section: 
(1)Economic development districtThe term economic development district has the meaning given the term in section 3 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3122). 
(2)Eligible entityThe term eligible entity means an entity that employs not fewer than 20 full-time equivalent employees in eligible jobs. 
(3)Eligible intermediaryThe term eligible intermediary has the meaning given the term eligible recipient in section 3 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3122). 
(4)Eligible jobThe term eligible job means, with respect to an entity, a job— 
(A)that is related to information technology or is in the manufacturing sector; and 
(B)in which the entity employs a full-time equivalent employee. 
(5)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Commerce. 
(6)Targeted labor surplus areaThe term targeted labor surplus area means an area in the United States that, on the date on which the program is established under subsection (b)— 
(A)is included in the most recent classification of labor surplus areas by the Secretary of Labor; or 
(B)has a high unemployment rate or is experiencing significant economic distress, as determined by the Secretary of Commerce. 
(b)Program requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall, acting through the Assistant Secretary of Commerce for Economic Development, establish a program to assist eligible entities, when deciding whether to locate eligible jobs in foreign countries or in the United States, in locating such jobs in economic development districts or targeted labor surplus areas. 
(c)Federal grants to eligible intermediaries 
(1)In generalThe Secretary shall carry out the program required by subsection (b) through the award of grants to eligible intermediaries to provide loans to eligible entities to assist such eligible entities in locating eligible jobs in economic development districts or targeted labor surplus areas. 
(2)Schedule of grant awardsNot later than 390 days after the date of the enactment of this Act, the Secretary shall complete the award of all grants to eligible intermediaries under this subsection. 
(3)Total amount of grant awardsThe total amount of grants awarded by the Secretary to eligible intermediaries under this subsection shall be not less than $40,500,000. 
(4)Application 
(A)In generalAn eligible intermediary seeking a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(B)Opportunities for submittalThe Secretary shall provide 2 opportunities to submit an application under this paragraph. The second opportunity to submit an application shall be not more than 90 days after the first opportunity. 
(C)CertificationAn application submitted under subparagraph (A) shall include a certification made by the appropriate official of the eligible intermediary that the eligible intermediary will use any grant award received by the eligible intermediary under this subsection in accordance with the requirements of subsection (d). 
(5)Evaluation 
(A)In generalThe Secretary shall evaluate each application submitted under paragraph (4) for purposes of this subsection using the factors described in subparagraph (B). 
(B)FactorsIn evaluating an eligible intermediary for receipt of a grant under this subsection, the Secretary shall consider the following factors: 
(i)The amount of non-Federal funds the eligible intermediary expects to make available to assist eligible entities in locating eligible jobs in economic development districts or targeted labor surplus areas. 
(ii)The quality of eligible jobs to be located with assistance from the eligible intermediary and the difficulty of the relocation, with preference for those eligible intermediaries expected to assist in the location of higher quality eligible jobs or eligible jobs that are more difficult to relocate. 
(iii)The number of eligible jobs expected to be located as a result of receiving a grant. 
(iv)Whether the State in which the eligible intermediary proposes to establish a loan program under subsection (d) has a plan to promote the sale and marketing of goods produced in the State and whether the application of the eligible intermediary is consistent with such plan. 
(v)Whether the State in which the eligible intermediary proposes to establish a loan program under subsection (d) has made significant progress in developing a strategic plan in accordance with section 276 of the Trade Act of 1974 (19 U.S.C. 2371e). 
(vi)If the eligible intermediary proposes to provide assistance with locating eligible jobs in a targeted labor surplus area not located in an economic development district, the following: 
(I)The severity of the unemployment level of the State in which the targeted labor surplus area is located, determined by comparing the average number of unemployed individuals in such State for the 2-year period ending on the date on which the Secretary establishes the program under subsection (b) to the average number of unemployed individuals in all States for the same period. 
(II)The extent by which the per capita income of the targeted labor surplus area is less than the average per capita income of the State in which such area is located. 
(vii)If the eligible intermediary expects to apply for 1 or more grants under section 275, 278, or 279A of the Trade Act of 1974 (19 U.S.C. 2371d, 2372, and 2373), how the eligible intermediary plans to integrate the loan program to be established by the eligible intermediary under subsection (d) with the activities relating to such grants. 
(C)Submittal of applications to GovernorsUpon the request of a Governor of a State, the Secretary shall submit to such Governor a list of all applicants who— 
(i)request a grant under this subsection to establish a loan program under subsection (d) in such State; and 
(ii)the Secretary considers the most qualified for a grant under this subsection. 
(6)ApprovalThe Secretary shall approve or disapprove each application submitted under paragraph (5) for a grant to carry out a loan program under subsection (d) in a State as the Secretary considers would have the greatest positive economic effect on the economy of such State. In determining whether to approve or disapprove an application, the Secretary may take into account the recommendation on such application by the Governor of such State. 
(7)Matching requirement 
(A)In generalAn eligible intermediary seeking a grant under this subsection shall agree to make available non-Federal funds to carry out the purposes of the program required by subsection (b) in an amount equal to not less than 25 percent of the grant awarded to such eligible intermediary under this subsection. 
(B)LimitationNon-Federal funds under subparagraph (A) may not include in-kind contributions. 
(d)Loans from eligible intermediaries to eligible entities 
(1)In generalEach eligible intermediary receiving a grant under subsection (c) shall use the grant to establish a program to provide assistance to eligible entities in locating eligible jobs in economic development districts or targeted labor surplus areas. 
(2)Loans 
(A)In generalAn eligible intermediary with a program under paragraph (1) shall carry out such program by awarding loans to eligible entities to cover the costs incurred by such entities in carrying out the location of eligible jobs as described in paragraph (1). 
(B)Schedule of loan awardsEach eligible intermediary with a program under paragraph (1) shall complete the awarding of loans under such program not later than 180 days after the date that the eligible intermediary receives a grant under subsection (c). 
(3)Loan terms and conditionsThe following shall apply with respect to loans provided under paragraph (2): 
(A)TermLoans shall have a term of 2 years. 
(B)Interest ratesLoans shall not bear any interest. 
(4)AmountsA loan awarded by an eligible intermediary to an eligible entity under this subsection shall be disbursed by the eligible intermediary to the eligible entity in 2 installments as follows: 
(A)Initial installmentThe initial installment of the loan shall be disbursed to the eligible entity as soon as practicable after the loan is awarded in an amount equal to $5,000 per eligible job not located in an economic development district or targeted labor surplus area that the eligible entity intends to locate in an economic development district or targeted labor surplus area under this subsection. 
(B)Second installmentSubject to paragraph (5)(B), the second installment of the loan shall be disbursed to the eligible entity as soon as practicable after the 366th day after the initial installment is disbursed in an amount equal to $5,000 per eligible job that the eligible entity successfully locates in an economic development district or targeted labor surplus area that was not located in an economic development district or targeted labor surplus area on the day before the eligible entity was awarded the loan. 
(5)Certification of increase in employment 
(A)Initial certificationNot earlier than the 335th day of a loan under this subsection and not later than the 365th day of such loan, the eligible entity awarded the loan shall certify to the satisfaction of the eligible intermediary that— 
(i)the eligible entity increased, during the first year of the loan, the number of full-time equivalent employees employed by the eligible entity in an eligible job in an economic development district or a targeted labor surplus area; 
(ii)such increase was consistent with the purpose of locating eligible jobs in economic development districts or targeted labor surplus areas; and 
(iii)the eligible entity has not reduced, during the first year of the loan, the number of full-time equivalent employees who are employed in eligible jobs outside the economic development district or targeted labor surplus area— 
(I)in the State; and 
(II)in other States. 
(B)Final certificationNot earlier than the 720th day of a loan under this subsection and not later than the 730th day of such loan, the eligible entity awarded the loan shall certify to the satisfaction of the eligible intermediary that— 
(i)the eligible entity did not reduce, during the second year of the loan, the number of full-time equivalent employees employed by the eligible entity in an eligible job in an economic development district or a targeted labor surplus area; and 
(ii)the eligible entity has not reduced, during the second year of the loan, the number of full-time equivalent employees who are employed in eligible jobs outside the economic development district or targeted labor surplus area— 
(I)in the State; and 
(II)in other States. 
(C)Failure to certify 
(i)Initial certificationIf an eligible entity awarded a loan under this subsection fails to make the certification required by subparagraph (A), the eligible entity shall— 
(I)be ineligible for the second installment of the loan under paragraph (4)(B); and 
(II)repay to the eligible intermediary the amount of the loan received by the recipient. 
(ii)Final certificationIf an eligible entity awarded a loan under this subsection fails to make the certification required by subparagraph (B), the eligible entity shall repay to the eligible intermediary the entire amount of the loan received by the recipient. 
(6)Loan forgivenessIf an eligible entity makes the certifications required by paragraph (5), the eligible intermediary shall forgive the loan the eligible intermediary provided to such eligible entity. 
(7)LimitationAn eligible intermediary may not award a loan to any eligible entity under this subsection for the purpose of relocating a job from one State to another State. 
(8)Consultation and coordinationTo the extent practicable, an eligible intermediary establishing a program under this subsection shall carry out such program in consultation and coordination with— 
(A)State governments; 
(B)local economic development agencies of States; 
(C)local governments; and 
(D)economic development districts. 
(9)Administrative costsAn eligible intermediary may not use more than 5 percent of any grant received by the eligible intermediary under subsection (c) for costs of administering a program under paragraph (1). 
(10)AuditsEach eligible intermediary who establishes a program under paragraph (1) shall audit each eligible entity awarded a loan under this subsection to ensure that the eligible entity locates eligible jobs in economic development districts or targeted labor surplus areas. 
(e)Publication of loan awards 
(1)Notice to SecretaryNot later than 30 days after the date on which an eligible intermediary awards a loan under subsection (d), the eligible intermediary shall submit to the Secretary such information regarding the loan as the Secretary may require, including the following: 
(A)The name of the loan recipient. 
(B)The number of eligible jobs to be located in an economic development district or a targeted labor surplus area with assistance from the loan recipient. 
(C)The economic development district or targeted labor surplus area concerned. 
(D)The State concerned. 
(2)Publication on Internet web siteNot later than 30 days after the date on which the Secretary receives information under paragraph (1), the Secretary shall publish such information on the Internet Web site of the Department of Commerce. 
(f)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe regulations to carry out this section. 
(g)ReportNot later than 570 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the program required by subsection (b). 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary amounts as follows: 
(1)To be awarded as grants under subsection (c), $40,500,000. 
(2)For the administration of the program required by subsection (b), $2,000,000. 
 
